DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 2/16/2022, with respect to the rejection of claims 1-2 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elchik, in view of Ryu.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Elchik (US 2017/0213469), hereinafter referred to as Elchik, in view of Ryu (2016/0173958), hereinafter referred to as Ryu.

7.	Regarding claim 1, Elchik discloses a computer implemented method for generating supplemental content for a program content stream, comprising:  receiving, by a computerized system for generating supplemental content, the program content stream (fig. 1-3, paragraphs 7-8 wherein system analyzes streaming video and an associated audio channel, the content analysis engine may extract text corresponding to words spoken in the video);
extracting, by the computerized system for generating supplemental content, audio representing verbal content of the program content stream as the program content stream is being received (fig. 1-3, paragraphs 7-8 wherein system analyzes streaming video and an associated audio channel, the content analysis engine may extract text corresponding to words spoken in the video); 
generating, by the computerized system for generating supplemental content, supplemental content for the program content stream as the program content stream is being received based on the extraction of the audio representing verbal content of the program content stream, wherein the generating the supplemental content includes generating questions having answers that are one or more of the extracted educational concepts communicated by the verbal content (fig. 5-6, paragraphs 70-71 wherein lessons can also include automatically generated questions based on the extracted information); 
and the supplemental content, including one or more of the questions, to be presented as the program content stream is being output for presentation on a presentation device (fig. 3-5, paragraph 76 wherein the system may then use this information to generate questions, along with foils based on named entity type).
However Elchik is silent in regards to disclosing extracting educational concepts communicated by the verbal content, and causing, by the computerized system for generating supplemental content, the supplemental content, to be presented as the program content stream is being output for presentation on a presentation device.
Ryu discloses extracting educational concepts communicated by the verbal content (fig. 1-3, paragraphs 11-15 wherein system analyzes audio signal to extract keyworks and generate additional information based on the extracted keywords)
and causing, by the computerized system for generating supplemental content, the supplemental content, to be presented as the program content stream is being output for presentation on a presentation device (fig. 1-3 and 9, paragraphs 56-61 and 103-106 wherein additional information is formulated based on extracted keyword terms from the audio content).  Ryu (paragraph 105) provides motivation to combine the references wherein extracted keywords are analyzed in order to formulate additional information related to the extracted keywords.  All of the elements are known.  Combining the references would yield the instant claims wherein verbal identification of presented media content allows system to supply supplemental content related to presented content.  Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.

8.	Regarding claim 2, Elchik discloses the method of claim 1 wherein the extracting educational concepts includes:  performing natural language processing of audio content of the program content stream as the as the program content stream is being received (fig. 5, paragraph 62 wherein extracted text can be analyzed to identify events, key words, persons, or locations); 
and extracting educational concepts communicated by the verbal content based on the performing of the natural language processing of audio content (fig. 5-6, paragraphs 69-70 wherein topics or events are extracted form analyzed audio content).

9.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elchik, in view of Ryu, in view of McIntire (2007/0250901), hereinafter referred to as McIntire.

10.	Regarding claim 4, Elchik and Ryu are silent in regards to disclosing the method of claim 1 wherein the causing the supplemental content to be presented as the program content stream is being output for presentation on the presentation device includes: pausing the presentation of the program content stream on the presentation device, and in response to the pausing the presentation of the program content stream on the presentation device, causing the supplemental content to be presented on the presentation device.
However McIntire discloses the method of claim 1 wherein the causing the supplemental content to be presented as the program content stream is being output for presentation on the presentation device includes:  pausing the presentation of the program content stream on the presentation device (fig. 18-19, paragraph 156 wherein displayed content is paused to present supplemental content); 
and in response to the pausing the presentation of the program content stream on the presentation device, causing the supplemental content to be presented on the presentation device (fig. 18-19, paragraph 156 wherein displayed content is paused to present supplemental content).  McIntire (paragraph 128) provides motivation to combine the references wherein verbal identification of presented content allows for the system to accurately provide supplemental content related to content presented to viewer.  All of the elements are known.  Combining the references would yield the instant claims wherein verbal identification of presented media content allows system to supply supplemental content related to presented content.  Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.

11.	Regarding claim 5, McIntire discloses the method of claim 1 wherein the causing the supplemental content to be presented as the program content stream is being output for presentation on a presentation device includes:  pausing the presentation of the program content stream on the presentation device (fig. 18-19, paragraph 156 wherein displayed content is paused to present supplemental content); 
and in response to the pausing the presentation of the program content stream on the presentation device, causing the supplemental content to be presented on a device of a user other than the presentation device (fig. 18-19 and 46, paragraphs 155, 278 and 397 wherein supplemental content is presented on a secondary device or secondary portable media player).

12.	Regarding claim 6, McIntire discloses the method of claim 1 wherein the causing the supplemental content to be presented as the program content stream is being output for presentation on the presentation device includes:  selecting one or more of the generated questions to be presented while the presentation of the program content stream is paused (fig. 40, paragraph 237 wherein viewer receives inquiry as to the desire of supplementary content to presented programming); 
pausing the presentation of the program content stream on the presentation device (fig. 18-19, paragraph 156 wherein displayed content is paused to present supplemental content); 
and in response to the pausing the presentation of the program content stream on the presentation device:  causing a video portion of the program content stream to be presented that is relevant to the selected question (fig. 15, paragraph 350 wherein supplementary content such as filmography is displayed for viewer in response to presented question); 
and causing the selected question to be presented on the presentation device while the presentation of the program content stream is paused (fig. 15, paragraph 350 wherein presented content is paused while secondary content such as filmography is presented to viewer in response to presented supplemental content inquiry).

13.	Regarding claim 7, McIntire discloses the method of claim 6, further comprising:  receiving, by the computerized system for generating supplemental content, input indicative of an answer to the selected question presented on the presentation device while the presentation of the program content stream is paused (fig. 39-40, paragraphs 278 and 280-281 wherein system receives user response regarding supplemental content while content presentation is paused);
determining, by the computerized system for generating supplemental content, a response to the answer (fig. 39-40, paragraphs 280-281 wherein system determines response to viewer indication); 
communicating, by the computerized system for generating supplemental content, a response to the answer (fig. 39-40, paragraphs 280-281 wherein system provides supplemental content in response to viewer indication); 
and resuming, by the computerized system for generating supplemental content, the presentation of the program content stream (fig. 39-40, paragraph 280 wherein system responds to viewer indication by resuming presentation of media content).

14.	Regarding claim 8, McIntire discloses the method of claim 7 wherein the resuming the presentation of the program content stream is in response to the communicating the response to the answer (fig. 39-40, paragraph 280 wherein system resumes presentation of media content in response to viewer indication).

15.	Regarding claim 9, McIntire discloses the method of claim 7 wherein the program content stream has children's educational content (fig. 8-9, paragraphs 210 and 252 wherein kids-oriented distance learning is noted when formulating supplemental content to present to viewer of content).

16.	Claims 10-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elchik, in view of Ryu, in view of McIntire, in view of Ramaswamy (2006/0107195), hereinafter referred to as Ramaswamy.

17.	Regarding claim 10, Elchik, Ryu and McIntire are silent in regards to disclosing the method of claim 7 wherein the presentation device is a television and the input indicative of the answer to the question is received from a mobile device of a user.
However Ramaswamy discloses the method of claim 7 wherein the presentation device is a television and the input indicative of the answer to the question is received from a mobile device of a user (fig. 1-3, paragraphs 18-19 wherein user views programming content on a television, and provides response to viewed content via PDA or any handheld device).  Ramaswamy (paragraph 17) provides motivation to combine the references wherein survey questions are presented viewer consuming content on a content device.  All of the elements are known.  Combining the reference would yield the instant claims wherein user responds to questions presented on mobile device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

18.	Regarding claim 11, Ramaswamy discloses the method of claim 7 wherein the presentation device is a television and the input indicative of the answer to the question is received from a remote control device of a receiving device that is receiving the program content stream (fig. 1-3, paragraphs 18-19 wherein user viewing content on a television provides responses to survey questions regarding displayed content via remote control device).

19.	Regarding claim 12, McIntire discloses the method of claim 7 wherein the input indicative of the answer to the question is voice input representative of the answer to the question (fig. 11-12, paragraphs 200 and 274 wherein voice recognition is used to recognize speech of viewer determine user input for content being viewed).

20.	Regarding claim 13, McIntire discloses the method of claim 12 wherein the voice input originates from a mobile device of a user or from a voice-enabled remote control device of a receiving device that is receiving the program content stream (fig. 8, paragraph 268 wherein mobile phone or voice-over-IP handset receives spoken command regarding viewed content).

21.	Regarding claim 14, McIntire discloses the method of claim 7, wherein the determining, by the computerized system for generating supplemental content, a response to the answer includes:  comparing the input indicative of the answer to the selected question to an educational concept associated with the selected question presented on the presentation device while the presentation of the program content stream is paused (fig. 1-3, paragraphs 204, 237, 252 and 278 wherein in distance learning application, user response to supplemental content is verified in order to determine that each student interacted with all of the supplemental content available);
determining whether the answer to the selected question is correct based on the comparison while the presentation of the program content stream is paused (fig. 1-3, paragraphs 204 and 252 wherein user interaction and selection of presented questions provides insight on supplemental content presented with media as well as content preferences, also indicating consumption and interaction with all supplemental content which is required for given distance learning application); 
and determining the response to the answer based on the determination of whether the answer to the selected question is correct while the presentation of the program content stream is paused (fig. 1-3, paragraphs 204 and 252 wherein content creator decides acceptable answers to various questions when multiple choice answers are presented to viewer, and in distance learning application the system tracks viewer interaction with all supplemental content presented with viewed content).

22.	Regarding claim 16, McIntire discloses the method of claim 3, further comprising:  pausing the presentation of the program content stream on the presentation device at various different times during the presentation of the program content stream (fig. 7, paragraph 239 wherein media content is paused and viewer presented with supplemental content at various times depending upon the metadata included in the encoded primary media stream); 
and causing a different question of the generated questions to be presented on the presentation device or on a mobile device of a user, at each of the various different times the presentation of the program content stream is paused on the presentation device (fig. 7, paragraphs 239-240 wherein various items of supplemental content is mapped to be presented at various times depending on the metadata included in the encoded primary media stream presented to the viewer, and wherein supplemental content is mapped to be presented after a given segment of the media content has been viewed).

23.	Regarding claim 17, McIntire discloses the method of claim 16 further comprising:  resuming the presentation of the program content stream on the presentation device after each of the various different times the presentation of the program content stream is paused in response to receiving a correct answer to a question presented on the presentation device or on a mobile device of the user at each of the various different times the presentation of the program content stream is paused on the presentation device (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content).

24.	Regarding claim 18, McIntire discloses the method of claim 17 further comprising:  controlling an amount of viewing time allowed on one or more of:  the presentation device and one or more mobile devices of the user, based on a number of received correct answers to the different questions presented on the presentation device or on a mobile device of the user at each of the various different times the presentation of the program content stream is paused on the presentation device (fig. 7, paragraphs 239-240 wherein various items of supplemental content is mapped to be presented at various times depending on the metadata included in the encoded primary media stream presented to the viewer, and wherein supplemental content is mapped to be presented after a given segment of the media content has been viewed).

25.	Regarding claim 19, McIntire discloses the method of claim 1 further comprising:  receiving, by a computerized system for generating supplemental content, input indicative of a selection of one or more of:  an age level of a user that is to view the supplemental content (fig. 29-30, paragraphs 360-365 wherein system allows for entering of constraints in supplemental content to be viewed can be viewer driven, wherein constraints can identify teenage viewer or a younger viewer in order to constrain supplemental content presented to viewer); 
a number of questions comprising the supplemental content for a particular program of the program content stream (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content); 
and a frequency of presentation of items comprising the supplemental content (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content);
and causing, by the computerized system for generating supplemental content, the supplemental content to be presented as the program content stream is being output for presentation on the presentation device based on the input indicative of the selection of one or more of:  an age level of a user that is to view the supplemental content (fig. 29-30, paragraphs 360-365 wherein system allows for entering of constraints in supplemental content to be viewed can be viewer driven, wherein constraints can identify teenage viewer or a younger viewer in order to constrain supplemental content presented to viewer); 
a number of questions comprising the supplemental content for a particular program of the program content stream (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content); 
and a frequency of presentation of items comprising the supplemental content (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content).  

26.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elchik, in view of Ryu, in view of McIntire.

27.	Regarding claim 20, Elchik discloses a system for generating supplemental content for a program content stream, comprising:  at least one computer processor; and at least one memory coupled to the at least one computer processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one computer processor, cause the at least one computer processor to:  generate questions, while a program content stream is being output for presentation on a presentation device, having answers that are one or more of extracted concepts communicated by verbal content of the program content stream (fig. 5-6, paragraphs 70-71 wherein lessons can also include automatically generated questions based on the extracted information).
	However Elchik is silent in regards to disclosing cause the questions to be presented on the presentation device or a mobile device of a user at different times while the presentation of the program content stream is paused, and store the generated questions, as metadata associated with a program of the program content stream, for presentation as supplemental content of the program during subsequent playback of the program.
McIntire discloses cause the questions to be presented on the presentation device or a mobile device of a user at different times while the presentation of the program content stream is paused (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content, wherein content creator creates and stores supplemental content to be presented with primary content);
and store the generated questions, as metadata associated with a program of the program content stream, for presentation as supplemental content of the program during subsequent playback of the program (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content, wherein content creator creates and stores supplemental content to be presented with primary content).  McIntire (paragraph 128) provides motivation to combine the references wherein verbal identification of presented content allows for the system to accurately provide supplemental content related to content presented to viewer.  All of the elements are known.  Combining the references would yield the instant claims wherein verbal identification of presented media content allows system to supply supplemental content related to presented content.  Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.

28.	Regarding claim 21, McIntire discloses the system of claim 20 wherein the computer-executable instructions, when executed by the at least one computer processor, further cause the at least one computer processor to: cause the stored questions to be presented as supplemental content of the program during subsequent playback of the program (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content, wherein content creator creates and stores supplemental content to be presented with primary content).

29.	Regarding claim 22, Elchik discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, cause the at least one processor to: perform natural language processing of content of a program content stream as the as the program content stream is being output for presentation on a presentation device (fig. 1-3, paragraphs 7-8 and 62 wherein system analyzes streaming video and an associated audio channel, the content analysis engine may extract text corresponding to words spoken in the video); 
and extract concepts communicated by verbal content of the program content stream based on the performing of the natural language processing of the verbal content (fig. 1-3, paragraphs 7-8 and 62 wherein system analyzes streaming video and an associated audio channel, the content analysis engine may extract text corresponding to words spoken in the video).
McIntire discloses cause questions based on the extracted concepts to be presented on the presentation device or a mobile device of a user at different times while the presentation of the program content stream is paused (fig. 7, paragraphs 239-240 and 246 wherein annotated media stream created by content creator, pauses content presented to viewer at various times and presents viewer with supplemental information relating to viewed content, wherein content creator creates and stores supplemental content to be presented with primary content).  McIntire (paragraph 128) provides motivation to combine the references wherein verbal identification of presented content allows for the system to accurately provide supplemental content related to content presented to viewer.  All of the elements are known.  Combining the references would yield the instant claims wherein verbal identification of presented media content allows system to supply supplemental content related to presented content.  Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.

30.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elchik, in view of Ryu, in view of McIntire, in view of Ramaswamy in view of Gupta (2015/0100414), hereinafter referred to as Gupta.

31.	Regarding claim 15, Elchik, Ryu, McIntire and Ramaswamy are silent in regards to disclosing the method of claim 14, wherein the resuming the presentation of the program content stream is in response to determining that the answer to the selected question is correct.  Gupta discloses the method of claim 14, wherein the resuming the presentation of the program content stream is in response to determining that the answer to the selected question is correct (fig. 1-2, paragraph 23 wherein correct answer to question causes presented content to resume).  Gupta (paragraph 22) provides motivation to combine the references wherein user response is interaction with test questions to determine brand awareness.  All of the elements are known.  Combining the references would yield the instant claims wherein correct response to test questions causes the displayed content to resume.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

32.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Elchik, in view of Ryu, in view of McIntire in view of Gupta.

33.	Regarding claim 23, Elchik, Ryu and McIntire are silent in regards to disclosing the non-transitory computer-readable storage medium of claim 22 wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to:  cause the presentation of the program content stream to be resumed in response to receiving a correct answer to one or more of the questions.  Gupta discloses the non-transitory computer-readable storage medium of claim 22 wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to:  cause the presentation of the program content stream to be resumed in response to receiving a correct answer to one or more of the questions (fig. 1-2, paragraph 23 wherein correct answer to question causes presented content to resume).  Gupta (paragraph 22) provides motivation to combine the references wherein user response is interaction with test questions to determine brand awareness.  All of the elements are known.  Combining the references would yield the instant claims wherein correct response to test questions causes the displayed content to resume.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424